Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barkley Gardner, a federal inmate, appeals the district court orders and judgment denying his 28 U.S.C. § 2241 (2006) petition and denying his motion for reconsideration. We have reviewed the record and the district court orders and find no error. Accordingly, we affirm on the reasoning of the district court. See Gardner v. Williamson, No. 5:08-cv-02050-H (E.D.N.C. May 13, 2008; Nov. 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.